                 Case 1:19-cv-00360-GWG Document 36
                                                 35 Filed 08/04/20 Page 1 of 1


MEMORANDUM ENDORSED
                            LAW OFFICES OF DANIEL D. KIM
                                                    Attorneys at Law
                         _______________________________________________________________________________
                                                         5 Penn Plaza, 23rd Fl.,
                                                    New York, New York 10001
                              Tel. (212) 849-6990 Fax. (646) 349-1732 E-mail: danieldkimlaw@gmail.com
       New Jersey Office
       416 E. Central Blvd., 2nd Fl.
       Palisades Park, NJ 07650

                                                   August 4, 2020

       Via ECF
       Honorable Gabriel W. Gorenstein
       United States District Court
       Southern District of New York
       500 Peral Street, Courtroom 6B
       New York, NY 10007

                                                Re: Peralta v. SHK Holdings Inc. and Sung Kim
                                                     Case No: 1:19 CV 00360 GWG

       Dear Your Honor:

                 Please be advised that this office represents the defendants in the above-captioned
       matter.

              Please also be advised that this morning I spoke with Lou Pechman, Esq. and
       Gianfranco Cuadra, Esq., the plaintiff’s counsel, in order to obtain consent to adjourn one
       cycle of the plaintiff’s motion for default against the settlement agreement.

              I respectfully request that this court adjourns the motion for one cycle since I obtained
       consent from the plaintiffs’ counsel, and we are working diligently to resolve the installment
       payment issue without wasting Your Honor’s valuable time. I will be forwarding the copies
       of tax returns of our individual client to the plaintiffs’ counsel, and then we intend to
       reconvene the settlement discussion so that we can amicably adjust this matter during this
       pandemic crisis.

                 Thank you for your anticipated prompt attention to this matter.

Denied. The Court is unfamiliar with a motion                       Respectfully submitted,
"cycle." In any event, if counsel is seeking to                     Law Offices of Daniel D. Kim
extend the deadlines in the Court's Order of July                     Daniel D. Kim
29, 2020 (Docket # 34), counsel must file an
application that conforms with paragraph 1.E of                     ___________________
                                                                    By: Daniel D. Kim, Esq.
the Court's Individual Practices.
So Ordered.
Dated: August 4, 2020
